           Case 1:20-cv-06942-VEC Document 30 Filed 12/02/20 USDC         Page 1SDNY
                                                                                 of 1
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 12/2/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 EMPLOYERS INSURANCE COMPANY OF                                 :
 WAUSAU,                                                        :
                                              Plaintiff,        :
                                                                :
                            -against-                           : 20-CV-6942 (VEC)
                                                                :
                                                                :     ORDER
 616 FIRST AVENUE LLC, FOURTH AVENUE :
 PROPERTY OWNER LLC, AND 514 WEST                               :
 24TH OWNER LLC,                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS an initial pretrial conference in this matter is currently scheduled for Friday,

December 4, 2020, at 10:00 A.M., Dkts. 23, 26;

       IT IS HEREBY ORDERED that due to a conflict in the Court’s calendar, the conference

is adjourned to Tuesday, December 8, 2020, at 2:30 P.M. All parties and any interested

members of the public must attend by dialing 1-888-363-4749, using the access code 3121171,

and the security code 6942. All attendees are advised to mute their phones when not speaking

and to self-identify each time they speak. Recording or rebroadcasting the proceeding is strictly

prohibited by law.



SO ORDERED.
                                                         ________________________
Date: December 2, 2020                                      VALERIE CAPRONI
      New York, New York                                  United States District Judge
